Name: 91/172/EEC: Commission Decision of 11 March 1991 amending Decision 90/525/EEC authorizing Member States to permit temporarily the marketing of forest reproductive material not satisfying the requirements of Council Directive 66/404/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  Europe
 Date Published: 1991-04-04

 Avis juridique important|31991D017291/172/EEC: Commission Decision of 11 March 1991 amending Decision 90/525/EEC authorizing Member States to permit temporarily the marketing of forest reproductive material not satisfying the requirements of Council Directive 66/404/EEC Official Journal L 084 , 04/04/1991 P. 0024 - 0025COMMISSION DECISION of 11 March 1991 amending Decision 90/525/EEC authorizing Member States to permit temporarily the marketing of forest reproductive material not satisfying the requirements of Council Directive 66/404/EEC (91/172/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to Council Directive 66/404/EEC of 14 June 1966 on the marketing of forest reproductive material (1), as last amended by Directive 90/654/EEC (2), and in particular Article 15 thereof, Whereas Commission Decision 90/525/EEC of 11 October 1990 (3), as last amended by Decision 91/44/EEC of 16 January 1991 (4), authorizes Member States to permit the marketing of certain forest reproductive materials not satisfying the requirements of Council Directive 66/404/EEC in their territory for a period expiring, as far as first marketing is concerned, on 30 November 1991 and, in the other cases, on 31 December 1993; Whereas the United Kingdom has requested authorization to permit in the same periods the marketing in its territory of seedlings of Larix decidua Mill. produced in the territory of Poland from seed satisfying less stringent requirements in respect of provenance; Whereas, for genetic reasons, the reproductive material must be collected at places of origin within the natural range of the relevant species and the strictest possible guarantees should be given to ensure the identity of the material; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 The following Article is introduced after Article 1a of Decision 90/525/EEC: 'Article 1b The United Kingdom is hereby authorized, on condition that the proof specified in Article 2 is furnished with regard to the place of provenance of the seed, to permit the marketing in its territory of seedlings of Larix decidua Mill., produced from seed satisfying less stringent requirements in respect of provenance, under the following conditions: (i) the seedlings must come from stands in the territory of Poland; (ii) the number of seedlings must not exceed 1 000 000; (iii) the authorization, in so far as it concerns the first marketing, shall expire on 30 June 1991 and, in so far it does not concern the first marketing, shall expire on 31 December 1993.' Article 2 This Decision is addressed to the Member States. Done at Brussels, 11 March 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No 125, 11. 7. 1966, p. 2326/66. (2) OJ No L 353, 17. 12. 1990, p. 48. (3) OJ No L 292, 24. 10. 1990, p. 22. (4) OJ No L 23, 29. 1. 1991, p. 32.